United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, WEST STATION,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1629
Issued: December 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2014 appellant, through counsel, filed a timely appeal of a June 24, 2014
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration of the merits of his claim. The last merit decision was the Board’s
decision dated May 6, 2014.1 As more than 180 days elapsed since the last OWCP decision and
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).

1

Docket No. 14-238 (issued May 6, 2014). Appellant did not file a petition for reconsideration with the Board of
its May 6, 2014 decision.
2

5 U.S.C. §§ 8101-8193.

On appeal his attorney asserts that OWCP erred in issuing its decision on June 24, 2014
because appellant had 30 days in which to submit supportive evidence after he electronically
filed his reconsideration request on June 19, 2014. The attorney maintains that he informed
OWCP on June 19, 2014 that evidence would be sent via first-class mail and that the mail was
forwarded that day.
FACTUAL HISTORY
As noted above, this case has previously been before the Board. In a May 6, 2014
decision, the Board affirmed a September 27, 2013 decision in which an OWCP hearing
representative found that, although appellant had established one compensable factor of
employment, the medical evidence of record did not establish an emotional condition in the
performance of duty causally related to this accepted employment factor.3 The law and facts of
the previous Board decision are incorporated herein by reference.
On June 19, 2014 appellant, through his attorney, requested reconsideration. He
electronically filed the request with OWCP and indicated that he was submitting supportive
medical evidence via first-class U.S. mail. By decision dated June 24, 2014, OWCP denied his
reconsideration request on the grounds that no medical evidence was included with his request.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.4 Section 10.608(a) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).5 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.6 Section 10.608(b) provides that when a request
3

Supra note 1. On January 11, 2013 appellant, a city carrier, filed an occupational disease claim alleging that he
sustained occupational stress caused by employing establishment management and a hostile work environment. He
described events in which he maintained that he was subjected to intimidation, extortion, bullying, manipulation,
harassment, retaliation, vindictiveness, lying, dereliction of duty and safety, incompetence, threats, and
discrimination by employing establishment management from August 1, 2006 to December 27, 2012. On March 1,
2013 OWCP denied the claim as appellant had not established a compensable factor of employment. In a
September 27, 2013 decision, an OWCP hearing representative affirmed the March 1, 2013 decision as modified.
She found that appellant had established one compensable factor of employment that he was overworked and forced
to work overtime, but that the medical evidence was insufficient to establish that his claimed emotional condition
was caused by the accepted employment factor.
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.608(a).

6

Id. at § 10.608(b)(1) and (2).

2

for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.7
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated June 24, 2014 denying appellant’s application for review. Because there is no OWCP
merit decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the merits
of appellant’s claim.8
The Board finds that appellant’s argument is insufficient to require OWCP to reopen his
claim for merit review. Appellant did not reference specific OWCP regulations or procedures in
support of this assertion. As described above, an application for reconsideration before OWCP
must be submitted in writing and set forth arguments and contain evidence that either shows that
OWCP erroneously applied or interpreted a specific point of law, advances a relevant legal
argument not previously considered by OWCP, or constitutes relevant and pertinent new
evidence not previously considered by OWCP.9 Section 10.608(b) provides that, when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.10 There is no requirement that OWCP wait 30 days for appellant to submit additional
evidence.11 There is every reason for OWCP to act promptly on reconsideration requests. It is
difficult to see any benefit in a procedure where a claimant or an attorney could file an
inadequate reconsideration request and then unilaterally reserve a period of time in which to file
necessary supporting information and then designate the time at which OWCP must rule on the
request. On the contrary, the Board has set aside OWCP decisions where there has been an
excessive delay in deciding a reconsideration request.12 As the argument submitted does not
have a basis in law, appellant was not entitled to a review of the merits of the claim based on the
first and second above-noted requirements under section 10.606(b)(2).13
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
had submitted no additional evidence at the time OWCP issued its June 24, 2014 decision.

7

Id. at § 10.608(b).

8

Supra note 1.

9

Supra note 6.

10

Supra note 7.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.2, 3, 6
(October 2011).
12

S.D., Docket No. 07-1392 (issued November 15, 2007); S.C., Docket No. 04-1562 (issued December 1, 2005).

13

20 C.F.R. § 10.606(b)(2); see R.M., 59 ECAB 690 (2008).

3

Employees’ Compensation and Management Portal is the portal on OWCP’s Division of
Federal Employment Compensation website for electronic filing. It also allows a case
stakeholder to upload documents to an existing case.14 Thus, appellant’s attorney was not
precluded from uploading the supportive evidence electronically rather than forwarding it by
U.S. mail. Conversely, there is no OWCP requirement that a reconsideration request must be
filed electronically.15
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or constitute relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied his reconsideration
request.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See FECA Circular No. 13-03 (issued February 14, 2013).

15

Supra note 11.

4

